Exhibit 10.16

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (hereinafter the “Agreement”) between ScanSource,
Inc., a South Carolina corporation (hereinafter, the “Company”), and Andrea
Meade (hereinafter, “Executive”) is effective as of June 20, 2007 (hereinafter
the “Effective Date”).

BACKGROUND

The Company desires to employ Executive in the position stated on Exhibit A, and
Executive is willing to serve in such capacity, in accordance with the terms and
conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Employment. On the Effective Date, Executive shall hereby be employed in the
capacity indicated above and shall have the responsibilities commensurate with
such position as shall be assigned to her by the Board of Directors or CEO of
the Company.

2. Employment Period. Unless earlier terminated herein in accordance with
Section 5 hereof, Executive’s employment shall be for a term (the “Employment
Period”), beginning on the Effective Date and ending on June 30, 2009, the
Employment Period End Date.

3. Extent of Service. During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote her business time, attention, skill and efforts exclusively to the
faithful performance of her duties hereunder; provided, however, that it shall
not be a violation of this Agreement for Executive to (i) devote reasonable
periods of time to charitable and community activities and, with the approval of
the Company, industry or professional activities, and/or (ii) manage personal
business interests and investments, so long as such activities do not interfere
with the performance of Executive’s responsibilities under this Agreement.

4. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Company will pay to Executive
a base salary at the rate specified on Exhibit A to this Agreement (“Base
Salary”), less normal withholdings, payable in equal monthly or more frequent
installments as are customary under the Company’s payroll practices from time to
time. The Compensation Committee of the Board of Directors of the Company shall
review Executive’s Base Salary annually and in its sole discretion, subject to
approval of the Board of Directors of the Company, may increase Executive’s Base
Salary from year to year. The annual review of Executive’s Base Salary by the
Board of Directors of the Company will consider, among other things, Executive’s
own performance and the Company’s performance. In the event Executive becomes
eligible during



--------------------------------------------------------------------------------

the Employment Period to receive benefits under the Company’s short-term
disability policy, the Company shall continue to pay Executive’s Base Salary,
provided, however, that Executive’s Base Salary during such period shall be
reduced by any amounts Executive receives under the short-term disability
policy.

(b) Incentive Compensation, Savings and Retirement Plans. During the Employment
Period, Executive shall be entitled to participate in all deferred compensation,
savings and retirement plans, practices, policies and programs applicable to
staff officers of the Company (“Peer Executives”). Without limiting the
foregoing, during the Employment Period, Executive will be eligible to receive
certain incentive compensation (“Incentive Compensation”) based on financial
and/or performance criteria established from year to year by the Compensation
Committee of the Board of Directors of the Company, as specified on Exhibit A to
this Agreement.

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in the
welfare benefit plans, practices, policies and programs provided by the Company
which may include medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(“Welfare Plans”) to the extent applicable generally to Peer Executives.
Bi-weekly payroll contributions will be required by Executive. The Company
reserves the right, in its sole discretion to modify, change, or eliminate its
Welfare Plans.

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable expenses incurred by Executive in
accordance with the policies, practices and procedures of the Company to the
extent applicable generally to Peer Executives.

(e) Fringe Benefits. During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company in effect for Peer Executives.

(f) Vacation. During each fiscal year during the Employment Period, Executive
will be entitled to the number of days of paid vacation specified on Exhibit A
to this Agreement. Executive may take such vacation days at the time or times
Executive reasonably requests, subject to the prior approval of the person
specified on Exhibit A to this Agreement. Unused vacation time does not carry
over to the next fiscal year and is not paid upon termination of employment.

5. Termination of Employment.

(a) Death, Retirement or Disability. Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Employment Period.
For purposes of this Agreement, “Retirement” shall mean normal retirement as
defined in the Company’s then-current retirement plan, or if there is no such
retirement plan, “Retirement” shall mean voluntary termination after age 65 with
ten years of service. If the Company determines

 

- 2 -



--------------------------------------------------------------------------------

that the Disability of Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 30th day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean a
mental or physical disability as determined by the Board of Directors of the
Company in accordance with standards and procedures similar to those under the
Company’s employee long-term disability plan, if any. At any time that the
Company does not maintain such a long-term disability plan, “Disability” shall
mean the inability of Executive, as determined by the Board, to perform the
essential functions of her regular duties and responsibilities, with or without
reasonable accommodation, due to a medically determinable physical or mental
condition which has lasted (or can reasonably be expected to last) for twelve
workweeks in any twelve-month period. At the request of Executive or her
personal representative, the Board’s determination that the Disability of
Executive has occurred shall be certified by two physicians mutually agreed upon
by Executive, or her personal representative, and the Company. Failing such
independent certification (if so requested by Executive), Executive’s
termination shall be deemed a termination by the Company without Cause and not a
termination by reason of her Disability.

(b) Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

(i) The failure of Executive to satisfactorily perform Executive’s duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for satisfactory performance
is delivered to Executive by the Board of Directors, CEO of the Company or
President of the Business Unit to which the Executive is assigned, which
specifically identifies the manner in which the Board, the CEO or the President
believes that Executive has not satisfactorily performed Executive’s duties. The
decision of whether Executive has satisfactorily performed her duties with the
Company is in the discretion of the Company; or

(ii) Engaging in unethical or illegal conduct or gross misconduct that is
materially injurious to the Company, whether financially or otherwise.

(c) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean:

(i) without the consent of Executive, the assignment to Executive of any duties
materially inconsistent for a member of the management team, excluding for this
purpose an isolated, insubstantial, and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Executive;

 

- 3 -



--------------------------------------------------------------------------------

(ii) a reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time;

(iii) the failure by the Company (a) to continue in effect any compensation plan
in which Executive participates as of the Effective Date that is material to
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or (b) to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable in terms of the
amount of benefits provided;

(iv) the Company’s requiring Executive, without her consent, to be based at any
office or location other than in Greenville County, South Carolina;

(v) any failure by the Company to comply with and satisfy Section 12(c) of this
Agreement;

(vi) the material breach of this Agreement by the Company; or

(vii) if no new employment agreement has been entered into by Executive and the
Company or its successor after or in contemplation of a Change in Control,
termination by Executive for any reason or no reason during the 60-day period
beginning on the six-month anniversary of a Change in Control.

Good Reason shall not include Executive’s death or Disability. The Company shall
have an opportunity to cure any claimed event of Good Reason (other than under
clauses (v) or (vii) above) within 30 days of notice from Executive and the
Board’s good faith determination of cure shall be binding. The Company shall
notify Executive of the timely cure of any claimed event of Good Reason and the
manner in which such cure was effected, and any Notice of Termination delivered
by Executive based on such claimed Good Reason shall be deemed withdrawn and
shall not be effective to terminate the Agreement.

(d) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, including whether such termination is for Cause or Good Reason, (ii) if
such termination is for Cause or Good Reason, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifies the
termination date. The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

 

- 4 -



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means the date specified in the
Notice of Termination or, if Executive’s employment is terminated by reason of
death, Retirement or Disability, the date of death or Retirement or the
Disability Effective Date, as the case may be.

6. Obligations of the Company upon Termination.

(a) Termination by Executive for Good Reason; Termination by Company Other Than
for Cause, Disability or In Connection with Change of Control. If, during the
Employment Period, the Company shall terminate Executive’s employment: (i) for
other than for Cause or Disability; (ii) Executive shall terminate employment
for Good Reason within a period of 30 days after the occurrence of the event
giving rise to Good Reason; (iii) if Executive’s employment is terminated within
12 months after, or otherwise in contemplation of, a Change in Control, as
defined in Exhibit C, and Executive’s employment is so terminated other than for
Cause or Disability; or (iv) if within 60 days after the Employment Period End
Date, the Company (for reasons other than Cause or Disability) terminates the
employment of Executive, and, with respect to the payments and benefits
described in clauses (i)(B) and (ii) below, only if Executive executes a Release
in substantially the form of Exhibit B hereto (the “Release”):

(i) within 30 days after the later of (a) Date of Termination or (b) the date
Executive executes the Release (or such longer period as may be required for the
Company to determine the amount of earned unpaid Incentive Compensation under
any program which is dependent on quantifying quarterly financial results), the
Company shall pay to Executive in a lump sum in cash the aggregate of the
following amounts:

(A) the sum of (1) Executive’s Base Salary earned through the Date of
Termination to the extent not theretofore paid, and (2) unpaid Incentive
Compensation earned to the Date of Termination; (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”). For purposes of determining the amount of unpaid
Incentive Compensation earned in the event the Date of Termination is in the
middle of a fiscal quarter, the Company shall pro-rate and reduce the amount it
determines would have been earned for the complete quarter, based on the ratio
of the number of days the Executive was employed in the quarter over the number
of actual days in the quarter; and

(B) an amount equal to a multiple (the “Severance Multiple”), times the highest
combined annual Base Salary and Incentive Compensation earned by Executive from
the Company, including any such amounts earned but deferred, in the last three
fiscal years prior to the Date of Termination (the “Severance Benefits”). The
Severance Multiple shall be one (1).

(C) for up to 12 months after Date of Termination, the Company will reimburse
Executive for COBRA payments made by Executive which are in excess of the
monthly rates paid by active employees, with respect to medical and dental
insurance benefits, but only until such time as Executive is eligible to receive
similar benefits under another employer-provided or group plan (which plan may
be the plan of the Executive’s new employer or his spouse’s employer.)

 

- 5 -



--------------------------------------------------------------------------------

(ii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”) only if
such Other Benefits were earned as of the Date of Termination.

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. With respect to the provision of Other Benefits, the
term Other Benefits as used in this Section 6(b) shall include, without
limitation, and Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death benefits, if any, as are applicable to Executive on the date of her death.

(c) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 6(c) shall include, without limitation, and
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits under such plans, programs, practices and policies
relating to disability, if any, as are applicable to Executive and her family on
the Date of Termination.

(d) Retirement. If Executive’s employment is terminated by reason of Executive’s
Retirement during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 6(d) shall include, without limitation, and
Executive shall be entitled after the Date of Termination to receive, retirement
and other benefits under such plans, programs, practices and policies relating
to retirement, if any, as applicable to Executive on the Date of Termination.

(e) Cause or Voluntary Termination without Good Reason. If Executive’s
employment is terminated for Cause during the Employment Period, or if Executive
voluntarily terminates employment during the Employment Period without Good
Reason, this Agreement shall terminate without further obligations to Executive,
other than for payment of Accrued Obligations.

 

- 6 -



--------------------------------------------------------------------------------

(f) Normal Expiration of Employment Period. If Executive’s employment is
terminated due to the normal expiration of the Employment Period or is
terminated within 60 days after the Employment Period End Date (for reasons
other than Cause or Disability), this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations,
Severance Benefits and the timely payment or provision of Other Benefits.
Notwithstanding anything to the contrary herein, the Company is not required to
provide notice if the Agreement will not be renewed or if a new employment
agreement will not be offered in a situation where the Executive will remain an
employee of the Company in the same position or in a management capacity without
an employment agreement but as an at-will employee. In that instance, he or she
remains subject to the Restrictions on Conduct described in section 11 herein.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to Section 13(d), shall anything herein limit or otherwise affect such
rights as Executive may have under any contract or agreement with the Company.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program or any contract or agreement
with the Company at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

8. Mandatory Reduction of Payments in Certain Events.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any benefit, payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, prior to the making of any Payment to Executive, a calculation shall be
made comparing (i) the net benefit to Executive of all Payments after payment of
the Excise Tax, to (ii) the net benefit to Executive if the Payment had been
limited to the extent necessary to avoid being subject to the Excise Tax. If the
amount calculated under (i) above is less than the amount calculated under
(ii) above, then the Payments shall be limited to the extent necessary to avoid
being subject to the Excise Tax (the “Reduced Amount”). In that event, Executive
shall direct which Payments are to be modified or reduced.

(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to in
Section 8(a)(i) and (ii) above shall be made by the Company’s regular
independent accounting firm at the expense of the Company or, at the election
and expense of Executive, another nationally recognized independent accounting
firm (the “Accounting Firm”) which shall provide detailed supporting
calculations. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to Section 8(a), could have been made

 

- 7 -



--------------------------------------------------------------------------------

without the imposition of the Excise Tax (“Underpayment”). In such event, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 8 shall be of
no further force or effect.

9. Costs of Enforcement. Subject to Section 8(b), each party hereto shall pay
its own costs and expenses incurred in enforcing or establishing its rights
hereunder, including, without limitation, attorneys’ fees, whether the suit be
brought or not, and whether or not incurred in trial, bankruptcy, or appellate
proceedings.

10. Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive’s execution of
this Agreement and performance of her obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

11. Restrictions on Conduct of Executive.

(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 11 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that Executive has received good and valuable consideration for the
post-employment restrictions set forth in this Section 11 in the form of
compensation and benefits provided herein and the grant of stock options from
time to time by the Company. Executive hereby further acknowledges that the
post-employment restrictions set forth in this Section 11 are reasonable and
that they do not, and will not, unduly impair her ability to earn a living after
the termination of this Agreement.

In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require special expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and she will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing her in such position and giving
her access to such information in reliance upon her agreement not to compete
with the Company during the Restricted Period; (C) that due to her management
duties, Executive will be the repository of a substantial portion of the
goodwill of the Company and would have an unfair advantage in competing with the
Company; (D) that due to Executive’s special experience and talent, the loss of
Executive’s services to the Company under this Agreement cannot reasonably or
adequately be compensated solely by damages in an action at law; (E) that
Executive is capable of competing with the Company; and (F) that Executive is
capable of obtaining gainful, lucrative and desirable employment that does not
violate the restrictions contained in this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Therefore, subject to the limitations of reasonableness imposed by law,
Executive shall be subject to the restrictions set forth in this Section 11.

(b) Definitions. The following capitalized terms used in this Section 11 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

“Competitive Position” means any employment with a Competitor in which Executive
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Executive has duties for such Competitor that involve Competitive
Services and that are the same or similar to those services actually performed
by Executive for the Company;

“Competitive Services” means the distribution of automatic identification,
bar-code, point of sale, security, or telephony products and other products the
Company begins to distribute during the Employment Period, to resellers of such
products, except such term shall not include distribution conducted by a Person
whose principal business is the manufacture and sale of such products to
resellers and/or end users and which Person does not normally act as a
distributor of such products manufactured by others.

“Competitor” means any Person engaged, wholly or in material part, in
Competitive Services.

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; details of customer contracts; current and anticipated customer
requirements; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.

“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the
Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

- 9 -



--------------------------------------------------------------------------------

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services during the twelve
(12) months prior to the Determination Date.

“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.

“Restricted Period” means the Employment Period and any period of continued
employment at the Company after expiration of the Employment Period as provided
under this Agreement, and a period of two years following the Date of
Termination of employment with the Company.

“Restricted Territory” means North America, Latin America, and Europe.

“Restrictive Covenants” means the restrictive covenants contained in
Section 11(c) hereof.

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of South Carolina.

(c) Restrictive Covenants.

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the term of this Agreement
and at all times after the date that this

 

- 10 -



--------------------------------------------------------------------------------

Agreement terminates for any reason, Executive shall not directly or indirectly
transmit or disclose any Trade Secret of the Company to any Person, and shall
not make use of any such Trade Secret, directly or indirectly, for herself or
for others, without the prior written consent of the Company. The parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either the Company’s rights or Executive’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices.

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.

(ii) Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or to enter into employment with any other Person.

(iii) Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Executive had material “Contact” on the Company’s behalf during the twelve
(12) months immediately preceding the termination of his or her employment at
the Company. For purposes of this Agreement, Executive had material “Contact”
with a Protected Customer if (a) she had business dealings with the Protected
Customer on the Company’s behalf; (b) she was responsible for supervising or
coordinating the dealings between the Company and the Protected Customer; or
(c) she obtained Trade Secrets or Confidential Information about the customer as
a result of her association with the Company.

(iv) Noncompetition with the Company. Executive hereby understands and agrees
that, during the Restricted Period, Executive will not, without prior written
consent of the Company, directly or indirectly seek or obtain a Competitive
Position in the Restricted Territory with a Competitor; provided, however, that
the provisions of this Agreement shall not be deemed to prohibit the ownership
by Executive of any securities of the Company or its affiliated entities of not
more than five percent (5%) of any class of securities of any corporation having
a class of securities registered pursuant to the Securities Exchange Act of
1934, as amended. Executive

 

- 11 -



--------------------------------------------------------------------------------

acknowledges that in the performance of her duties for the Company she is
charged with operating on the Company’s behalf throughout the Restricted
Territory and she hereby acknowledges, therefore, that the Restricted Territory
is reasonable.

(d) Enforcement of Restrictive Covenants.

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

(A) the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

(B) the right and remedy to require Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants.

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

(iii) Reformation. The parties hereunder agree that it is their intention that
the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any court of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the court shall reform
the Restrictive Covenants such that they shall be enforceable to the maximum
extent permissible at law.

 

- 12 -



--------------------------------------------------------------------------------

(iv) Elective Right of the Company. In the event that Executive challenges the
enforceability of the Restrictive Covenants (or asserts an affirmative defense
to an action seeking to enforce the Restrictive Covenants) based on an argument
that the Restrictive Covenants are (x) not enforceable as a matter of law,
(y) unreasonable in geographical scope or duration or (z) void as against public
policy, the Company shall have the right to cease making the payments required
under Section 6 above and, upon demand, to have Executive repay, within 10
business days of any such demand, any such payments already made. Any right
afforded to, or exercised by, the Company hereunder shall in no way affect the
enforceability of the Restrictive Covenants or any other right of the Company
hereunder.

12. Assignment and Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

13. Miscellaneous.

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.

 

- 13 -



--------------------------------------------------------------------------------

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including without limitation, any prior employment agreements
between the parties.

(e) Governing Law and Jurisdiction. Except to the extent preempted by federal
law, and without regard to conflict of laws principles, the laws of the State of
South Carolina shall govern this Agreement in all respects, whether as to its
validity, construction, capacity, performance or otherwise. This Agreement may
only be enforced in a court of competent jurisdiction in Greenville County,
South Carolina and Executive agrees to submit to the exclusive jurisdiction of a
court of competent jurisdiction in Greenville County, South Carolina.

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:   

ScanSource, Inc.

6 Logue Court

Greenville, SC 29615

Attn: General Counsel

To Executive:    To the address specified on Exhibit A to this Agreement

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

(h) Construction. Each party and her or its counsel have reviewed this Agreement
and have been provided the opportunity to revise this Agreement and accordingly,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either party.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the dates indicated below.

 

EXECUTIVE: Name:   /s/ Andrea D. Meade Date:   June 26, 2007

 

SCANSOURCE, INC.: By:   /s/ Michael L. Baur Name:   Michael L. Baur Title:   CEO
Date:   7/3/07

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A to EMPLOYMENT AGREEMENT

Executive:     Andrea Dvorak Meade

Title:     Executive Vice President of Operations and Corporate Development

Base Salary:     $200,000.00 annualized

Variable Compensation earned in fiscal year 2008 shall be based on the
following:

The amount of variable pay is determined based on ScanSource, Inc. consolidated
operating income. The amount earned is 0.25% of operating income (“target
variable compensation”). The actual amount may be more or less depending on
actual operating income achieved.

The amounts earned will be paid to Executive in monthly installments with each
monthly installment being equal to Seventy percent (70%) of the incentive bonus
computed using the operating income determined by the financial statement
prepared for each month during the term of this Agreement. The balance of the
Incentive Bonus shall be paid with respect to each fiscal year immediately
following the auditor’s approval of the release of the Company’s year-end
earnings. The Company shall have no right of reimbursement in the event the
amount advanced in monthly installments exceeds the incentive bonus as finally
computed.

The amount of variable compensation will be calculated as follows:

 

  •  

If return on invested capital (“ROIC”) is greater than or equal to 30%, variable
compensation will equal 115% of target variable compensation

 

  •  

If return on invested capital (“ROIC”) is at or between 25% and 29%, variable
compensation will equal 110% of target variable compensation

 

  •  

If return on invested capital (“ROIC”) is at or between 20% and 24%, variable
compensation will equal 100% of target variable compensation

 

  •  

If return on invested capital (“ROIC”) is less than 20%, variable compensation
will equal 90% of target variable compensation

The Company’s calculation of operating income, return on invested capital, and
variable compensation shall be conclusive and binding absent fraud or manifest
or material error.

An Incentive Compensation plan for fiscal year 2009 shall be determined and
communicated in writing no later than July 31, 2008.

 

Initials:   /s/ ADM   /   /s/ MLB



--------------------------------------------------------------------------------

Days of Paid Vacation per Fiscal Year:    Approving Person: 15 days    CEO
Executive Notice Address:   

3 East Cleveland Bay Court

Greenville, SC 29615

  

 

Initials:   /s/ ADM   /   /s/ MLB

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B to EMPLOYMENT AGREEMENT

Form of Release

THIS RELEASE (“Release”) is granted effective as of the ____ day of __________,
____, by __________________ (“Executive”) in favor of ScanSource, Inc. (the
“Company”). This is the Release referred to in that certain Employment Agreement
dated as of June 20, 2007 by and between the Company and Executive (the
“Employment Agreement”). Executive gives this Release in consideration of the
Company’s promises and covenants as recited in the Employment Agreement, with
respect to which this Release is an integral part.

1. Release of the Company. Executive, for herself, her successors, assigns,
attorneys, and all those entitled to assert her rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including any claims arising by reason of or
in any way connected with any employment relationship which existed between the
Company or any of its parents, subsidiaries, affiliates, or predecessors, and
Executive. It is understood and agreed that this Release is intended to cover
all actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Executive has, had
or purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship including but not limited to
claims for employment discrimination under federal or state law, except as
provided in Paragraph 2; claims arising under Title VII of the Civil Rights Act,
42 U.S.C. § 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C.
§ 12101 et seq.; claims for statutory or common law wrongful discharge; claims
for attorney’s fees, expenses and costs; claims for defamation; claims for wages
or vacation pay; claims for benefits, including any claims arising under the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and
provided, however, that nothing herein shall release the Company of its
obligations to Executive under the Employment Agreement or any other contractual
obligations between the Company or its affiliates and Executive, or any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, South Carolina law, or otherwise.

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, she has released and waived any and all claims she has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act,



--------------------------------------------------------------------------------

29 U.S.C. § 621, et seq. It is understood that Executive is advised to consult
with an attorney prior to executing this Release; that she in fact has consulted
a knowledgeable, competent attorney regarding this Release; that she may, before
executing this Release, consider this Release for a period of twenty-one
(21) calendar days; and that the consideration she receives for this Release is
in addition to amounts to which she was already entitled. It is further
understood that this Release is not effective until seven (7) calendar days
after the execution of this Release and that Executive may revoke this Release
within seven (7) calendar days from the date of execution hereof.

Executive agrees that she has carefully read this Release and is signing it
voluntarily. Executive acknowledges that she has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving her right to review the Release for such full 21-day period prior to
signing it. Executive has the right to revoke this release within seven (7) days
following the date of its execution by her. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to her under the Employment Agreement and she shall return to the Company any
such payment received prior to that date.

EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, AND ANY AND ALL OTHER STATE AND FEDERAL
LAWS, WHETHER STATUTORY OR COMMON LAW. EXECUTIVE ACKNOWLEDGES THAT SHE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HER EXECUTION OF THIS RELEASE AND THAT SHE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

  Executive Date:    



--------------------------------------------------------------------------------

EXHIBIT C to EMPLOYMENT AGREEMENT

Definition of Change in Control:

For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Exchange Act and as
used in Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary of the Company,
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition



--------------------------------------------------------------------------------

beneficially own, directly or indirectly, more than 55% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
Reorganization, Sale or Acquisition (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets or stock either directly or through
one or more subsidiaries, the “Surviving Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Reorganization, Sale
or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than
(x) the Company or any Subsidiary of the Company, (y) the Surviving Corporation
or its ultimate parent corporation, or (z) any employee benefit plan (or related
trust) sponsored or maintained by any of the foregoing is the beneficial owner,
directly or indirectly, of 35% or more of the total common stock or 35% or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Corporation, and (C) at least a majority of the
members of the board of directors of the Surviving Corporation were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization, Sale or Acquisition (any
Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.